Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 05/24/2022; and IDS filed on 12/29/2021 and 06/30/2020.
Claims 4-6 are drawn to non-elected species.
Claims 1-12 are pending in the instant application.
Claims 4-6, 9-14 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) and specie election of “glycerine” in the reply filed on 05/24/2022 is acknowledged.  The traversal is on the ground(s) that pursuant to 37 C.F.R. § 1.475, "An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (2) A product and a process of use of said product ..." Claim 9 is a process of using the product of claim 1. Claim 1 is incorporated by reference in claim 9. Accordingly, Unity of Invention is not lacking and Applicant respectfully requests that claims 9-14 be rejoined. Furthermore, Applicant submits that the election of species requirement is burdensome and not in accordance with Rule 13.1, because the listed ingredients do not represent patentably distinct species. The ingredients listed are characteristic of a topical formulation. The inventive concept is a stated combination of extracts which can be used to treat herpesvirus infection. The allegedly patentably distinct "species" are merely additives found in any topical formulation. They are linked as being components of the "carrier" for the inventive combination of extracts. Withdrawal of the election is respectfully requested.
This is not found persuasive because, as discussed in the Restriction Requirement, the lack of unity is based under PCT Rule 13.2, wherein Applicant’s technical feature is not a special feature as it does not make a contribution over the prior art. Additionally, there is a burden on the Office to search each individual further comprising species as recited by Applicant.
The requirement is still deemed proper and is therefore made FINAL.
	Note, claims 4-6 are drawn to non-elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/347,679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a topical formulation comprising an herbal extract of Phellodendron amurense bark and at least one of Sanguisorba officinalis root extract and Chrysanthemum indicum flower extract; and/or active molecules therefrom, for use in treating or preventing at least one of: acne, folliculitis and oily skin condition (see claim 16), and further comprising at least one of the herbal extracts: Portulaca oleracea extract, Rheum palmatum root extract, Chrysanthemum indicum flower extract (see claim 17), further comprises glycerin (see claim 22), pH range of 4.0-55 (see claim 26).
The copending application does not specifically recite “a pharmaceutical acceptable carrier”.
ROZENBLAT teaches pharmaceutical acceptable carrier are commonly used as carriers in treatment of a medical condition, such as atopic dermatitis (see [0305]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a pharmaceutical acceptable carrier. The person of ordinary skill in the art would have been motivated to make those modifications, because and reasonably would have expected success because pharmaceutical carriers are commonly used in the pharmaceutical/cosmetic industry to carrier active ingredients, such as plant extracts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Rheum palmatum, Chrysanthemum indicum and Sanguisorba officinalis “molecules” does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the molecules of Rheum palmatum, Chrysanthemum indicum and Sanguisorba officinalis encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative. For instance, would water (H2O) read on molecules that comes from these plants, since plants’ have water, similar to water would read on human molecules?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROZENBLAT et al (US 2013/0323335).
	Applicant’s claims are directed to a composition comprising of: at least two of Rheum palmatum, Chrysanthemum indicum and Sanguisorba officinalis extracts; and a pharmaceutical acceptable carrier.
	ROZENBLAT teaches a composition comprised of: Sanguisorba officinalis and Rheum palmatum extracts (see abstract; and especially [0042]); and a pharmaceutically acceptable carrier (see [0067]; [0305]). Additional disclosures include: 0.5-2% of Sanguisorbae officinalis (see [0026]) and 0.5-2% of Rheum palmatum (see [0081]); topical dosage form (see [0032]; [0304]), such as lotions and creams (see [0318]), which uses glycerin (see [0318]); pH adjusters (see [0323]); product formulation has a pH of approximately 5, a level similar to normal skin (see [0473]).



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618